Morton, C. J.
The principles which govern this case are well stated in Foye v. Patch, 132 Mass. 105, 110: “ A former judgment, if rendered upon the merits, constitutes an absolute bar to a subsequent action for the same cause of action, between the same parties^ The parties are concluded by the judgment, not only upon all the issues which were actually tried, but upon all issues which might have been tried in the former action ; so that a new action for the same cause of action, between the same parties, cannot be maintained or defended on grounds which might have been tried and determined in the former action.” *180In the case at bar, the parties and the cause of action are the same as. in the action of Bassett v. Connecticut River Railroad, reported in 145 Mass. 129. In each action the cause of action is the loss by fire of the plaintiff’s goods while in the warehouse of the defendant. The second count of the declaration in the former action is in legal effect the same as each of the counts in the present action. It charges the defendant with negligence in keeping the goods in its warehouse. The fact that the plaintiff, either by his loches or misfortune, failed to prove any negligence, and chose to rest his case solely upon the liability of the defendant under the Pub. Sts. c. 112, § 214, is immaterial. The question of negligence was one of the issues involved in the case. He then had his day in court to prove this issue; it might and ought to have been tried in that case. If his proof had shown negligence, he would have been entitled to judgment on that ground. Having failed to show negligence, a judgment against him is a bar to any future action for the same cause of action. Interest reipublicce ut finis sit litium. The Superior Court correctly ruled that the former judgment is a bar to this suit. Bigelow v. Winsor, 1 Gray, 299. Spaulding v. Arlington, 126 Mass. 492. Judgment for the defendant.